Order entered September 17, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00671-CR

                             WILLIAM GERARD PALMER, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 4
                                       Dallas County, Texas
                               Trial Court Cause No. F12-00445-K

                                             ORDER
        The Court GRANTS court reporter Charon Evans’s September 15, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Evans to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE